DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments filed on 06/07/2022.

Reasons of Allowance

Claims 1 – 14 are allowed.  Claims 1 - 14 are renumbered as the same order.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the printer of claim 1.
Specifically, the prior arts of record, alone or in combination, fails to teach “in a case that the printing portion is to print images in a plurality of printing areas of the sheet, setting, as at least one target printing area, a part of the plurality of printing areas so that at least one of the plurality of printing areas is excluded from the at least one target printing area; and determining whether a printing result in each of the at least one target printing area satisfies a prescribed quality based on image data which is generated by reading the printing result by using the reader, wherein the controller does not make a determination as to the prescribed quality being satisfied for a printing result of the at least one of the plurality of printing areas excluded from the at least one target printing area”, in combination with all other limitations as claimed in independent claim 1.
The above limitations generally involve a printer comprising: a conveyer configured to convey a sheet in a conveying direction; a printing portion configured to print an image in a printing area of the sheet conveyed by the conveyer; a reader located downstream of the printing portion in the conveying direction, the reader being configured to read the image in the printing area printed by the printing portion; and a controller configured to perform: in a case that the printing portion is to print images in a plurality of printing areas of the sheet, setting, as at least one target printing area, a part of the plurality of printing areas so that at least one of the plurality of printing areas is excluded from the at least one target printing area; and determining whether a printing result in each of the at least one target printing area satisfies a prescribed quality based on image data which is generated by reading the printing result by using the reader, wherein the controller does not make a determination as to the prescribed quality being satisfied for a printing result of the at least one of the plurality of printing areas excluded from the at least one target printing area.  
The prior art of record is seen as teaching: 
Ackley (EP-3509285 A1)  teaches a printer (i.e., a printer, ¶0007) comprising: a conveyer (e.g., transport means, Fig. 7) configured to convey a sheet in a conveying direction (e.g. configured to transport a printing media in a direction, Fig. 7, ¶0155); a printing portion (e.g., a printhead 708, Fig. 7) configured to print an image in a printing area of the sheet conveyed by the conveyer (e.g., configured to print a label in a region of the printing media transported by the transport means, Fig. 8, ¶0026); a reader (e.g., a scanner/image head 726, Fig. 7) located downstream of the printing portion in the conveying direction, the reader being configured to read the image in the printing area printed by the printing portion (e.g., the scanner/image head 726 positioned after the print head 708 is configured to read/scan the printed label, Fig. 7, ¶0023, ¶0042); and a controller (e.g., a controller, Fig. 7) configured to perform: in a case that the printing portion is to print images in a plurality of printing areas of the sheet, setting, as at least one target printing area, a part of the plurality of printing areas (e.g., configured to adjust, while the print head is printing the labels in a plurality of regions of the printing media, printer settings (e.g., resolution), for at least one region, the labels of the plurality of regions, until a printed pattern meets pre-defined acceptance criterion, ¶0043); and determining whether a printing result in each of the at least one target printing area satisfies a prescribed quality based on image data which is generated by reading the printing result by using the reader (e.g., determining/verifying whether a result in each of the labels satisfies a quality standard based on an image which is generated by reading/scanning the printed label, ¶0023, ¶0043); but doesn’t teach “in a case that the printing portion is to print images in a plurality of printing areas of the sheet, setting, as at least one target printing area, a part of the plurality of printing areas so that at least one of the plurality of printing areas is excluded from the at least one target printing area; and determining whether a printing result in each of the at least one target printing area satisfies a prescribed quality based on image data which is generated by reading the printing result by using the reader, wherein the controller does not make a determination as to the prescribed quality being satisfied for a printing result of the at least one of the plurality of printing areas excluded from the at least one target printing area”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674